- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofJune 2010 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56  16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ CONTAX PARTICIPAÇÕES S.A. Corporate Taxpayers ID (CNPJ/MF) 04.032.433/0001-80 Corporate Registry ID (NIRE) 33300275410 Publicly-held Company NOTICE TO THE SHAREHOLDERS Rio de Janeiro, June 10, 2010  Contax Participações S.A. (Bovespa: CTAX3, CTAX4 and OTC: CTXNY) announces to the market that it has received a Material Fact released by its controlling shareholder, CTX Participações S.A., as stated below:  CTX PARTICIPAÇÕES S.A. Publicly-held Company Corporate Taxpayers ID (CNPJ) 09.601.322/0001-60 Corporate Registry ID (NIRE) 3330028691-8 MATERIAL FACT Pursuant to CVM instruction 358, CTX Participações S.A. announces that on todays date it received a letter from the shareholder BNDES Participações S.A.  BNDESPAR, with the following content: Pursuant to the Material Fact released by CTX Participações S.A. on 12/3/2009, BNDESPAR received on 5/5/2010, a notice from CVM, Ofício/CVM/SER/GER-2/No 512/2010, regarding the approval for the realization of special auctions regarding the purchase and sale of shares issued by Telemar Participações S.A. and CTX Participações S.A., as provided by article 5º, item II, of CVMs Instruction nº 400, of December 29, 2003. BNDESPAR also informs that it will release on June 10, 2010, notices containing all information relevant to the realization of the auctions. Thereafter, the notices will be available for consultation on the website www.bmfbovespa.com.br . Rio de Janeiro, June 09, 2010. Pedro Jereissati Investor Relations Officer  Rio de Janeiro, June 10, 2010. Sincerely, Michel Neves Sarkis Chief Financial and Investor Relations Officer Contax Participações S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: June 10, 2010 CONTAX PARTICIPAÇÕES S.A. By: /
